              Case 2:18-cr-00217-RSM Document 364 Filed 06/05/20 Page 1 of 2




 1                                                                            Hon. Ricardo S. Martinez

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     THE UNITED STATES OF AMERICA,                       No. CR 18 – 217 RSM
 8

 9          Plaintiff,                                   ORDER GRANTING DEFENDANT
                                                         PELAYO’S UNOPPOSED MOTION TO
10          v.                                           CONTINUE TIME FOR FILING REPLY IN
                                                         SUPPORT OF HIS DETENTION REVIEW
11   ANTHONY PELAYO,                                     MOTION
                                                         [Docket 359]
12          Defendant.
13

14          Defendant’s unopposed motion to continue time for filing reply to detention review

15   motion came on for hearing, and, the Court being fully advised, grants the motion;
16          IT IS THEREFORE ORDERED that the defendant Pelayo’s reply in support of his
17
     detention review motion [Docket 359] shall be filed on or before June 15, 2020.
18
            ORDERED this 5th day of June, 2020.
19

20

21

22
                                                  A
                                                  RICARDO S. MARTINEZ
23                                                UNITED STATES DISTRICT JUDGE
     ///
24
     ///
25

26
      ORDER GRANTING DEFENDANT PELAYO’S                                      LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      UNOPPOSED MOTION TO CONTINUE TIME FOR                                                  POST OFFICE BOX 10033
      FILING REPLY IN SUPPORT OF HIS DETENTION                                       BAINBRIDGE ISLAND, WA 98110
      REVIEW MOTION [Docket 359] – 1                                                               (206) 817-4142
               Case 2:18-cr-00217-RSM Document 364 Filed 06/05/20 Page 2 of 2




 1   Presented by:

 2   LAW OFFICES OF STEPHAN R. ILLA

 3
     Stephan R. Illa
 4   WSBA No. 15793
     Attorney for Defendant
 5

 6

 7

 8                                                             Certificate of Service

 9                    I certify, under penalty of perjury under the laws of the State of Washington, that today I
                      electronically filed this pleading and all attachments with the Clerk of Court using the CM/ECF
                      system, which will send electronic notification of the filing to the attorneys of record for each of the
10                    parties.

11                    Signed on June 5, 2020 within the Western District of Washington.


12

13                    Stephan R. Illa


14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING DEFENDANT PELAYO’S                                                                       LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     UNOPPOSED MOTION TO CONTINUE TIME FOR                                                                                   POST OFFICE BOX 10033
     FILING REPLY IN SUPPORT OF HIS DETENTION                                                                        BAINBRIDGE ISLAND, WA 98110
     REVIEW MOTION [Docket 359] – 2                                                                                                (206) 817-4142
